Exhibit 10.2

PBIB CORPORATION
2500 Eastpoint Parkway
Louisville, Kentucky 40223

September 30, 2015

W. Glenn Hogan
2500 Eastpoint Parkway
Louisville, Kentucky 40223

Dear Mr. Hogan:

You have agreed to purchase $1,333,333 face amount of shares of the capital
securities issued by Porter Statutory Trust IV (the “Securities”) effective on
or before September 30, 2015.

You agree, immediately upon completing your purchase of the Securities, to
transfer the Securities by book-entry delivery to PBIB Corporation, a Kentucky
corporation (“PBIB”) and wholly owned subsidiary of Porter Bancorp, Inc.
(“Porter”), and in exchange, PBIB will transfer to you by book-entry delivery
400,000 newly issued Common Shares of Porter (the “Shares”).

You understand and acknowledge that the Shares have not been registered under
federal and applicable state securities laws and may not be sold or transferred
by you unless so registered or subject to an exemption from registration under
federal and applicable state securities laws.  Neither PBIB nor Porter is under
any obligation to register the Shares for resale.  You further understand and
acknowledge that the Shares will be “restricted securities” within the meaning
of Rule 144 under the federal Securities Act of 1933, as amended, and any stock
certificates issued to represent the Shares will bear a legend to that effect.

Each of us will be responsible for its own expenses relating to any aspect of
this Agreement.

This Agreement constitutes our entire agreement with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.  The terms of this Agreement may only be amended or modified
only by a written agreement signed by each party hereto.

This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Kentucky without giving effect to any
choice or conflict of law provision or rule (whether of the Commonwealth of
Kentucky or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the Commonwealth of Kentucky.  Any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States of America or the courts of the Commonwealth of Kentucky in each
case located in the county of Jefferson, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding.  Each party acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult issues
and, therefore, each such party irrevocably and unconditionally waives any right
it may have to a trial by jury in respect of any legal action arising out of or
relating to this Agreement or the transactions contemplated hereby.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.



3

--------------------------------------------------------------------------------





This Agreement may be executed via facsimile or electronic mail transmission and
may be executed in separate counterparts, each of which shall be deemed to be an
original and all of which together shall constitute a single instrument.

Please countersign in the space provided below and return a fully executed copy
to PBIB.  Upon such countersignature, this Agreement shall take effect as of the
date on the first page.



  Very truly yours,  

PBIB CORPORATION

 

By:

PORTER BANCORP, INC., its sole

shareholder

 

By:

/s/ John T. Taylor

Name: John T. Taylor Title: Chief Executive Officer  

W. GLENN HOGAN

 

By:

/s/ W. Glenn Hogan

Name: W. Glenn Hogan Title: Director

4

